DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1 to add the limitation “...wherein the textile layer is drawn into the respective gap of the geometry during the placement of a tension member with its section extending over the respective gap;...” Examiner has provided new grounds of rejection as necessitated by amendment.  
	Applicant has also amended Claim 1 such that the previous limitations of “the projections” in the 7th line of part a) and “the obtained drive belt sleeve” in part h) lacking antecedent bases are now corrected. Therefore, the previous rejection of Claim 1 under 35 U. S. C.  § 112(b) is withdrawn.
	
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "fixed by means of the tension member" in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami (5,066,344), of record in view of Marsh (US 4,504,342) and further in view of Thomas (US 5,392,831) and Haines (US 3,138,962), both of record.
Regarding Claim 1, Inami discloses a method for manufacturing a drive belt (abstract) comprising the work steps of: 
a) providing a mould core and an outer mould (Fig. 3  Col. 4: ll.40-42 inner die- 8 and outer die – 9) of a casting tool (Fig. 2 …prepared from a liquid castable elastomeric material…), wherein the mould core is provided to be inserted into the outer mould such that a cavity representing the mould of the drive belt to be manufactured is formed between the outer mould and the mould core sitting inside it (Fig. 3  Col. 4: ll. 40-43 … inner die – 8 and an outer die – 9 which are arranged concentrically, with a specified space – 10 formed therebetween. The dies are separable from each other …) and 
wherein the circumferential surface of the mould core assigned to the cavity or the inner circumferential surface of the outer mould assigned to the cavity is provided with a geometry to be represented on the drive belt (Figs 4, 5 Col.5: ll. 7-9 die – 8 is inserted into the outer die – 9 to form a combination with the specified space – 10 provided between the two dies – 8, 9), the projections, which are arranged spaced apart from one another and each have a head surface arranged spaced apart from a base surface of the geometry and lateral surfaces at opposing sides (Fig. 5 Col. 3: ll. 23-25…one of an inner die and an outer die which has indentations for forming projections…) and 
wherein opposing lateral surfaces of projections adjacent to one another and in each case a base surface present between two adjacent projections each delimit a gap in the geometry (Figs. 4, 5 as shown Col. 4 ll. 54-57 …indentations – 19 for forming the teeth – 4 of the belt – 1 are formed in the outer periphery of the inner die – 8 over the entire circumference); 	
b) Placing a textile layer on the geometry such that the textile layer on the one hand, is supported on the head surfaces and, on the other hand, in each case a section of the textile layer extends over each of the gaps of the geometry (Fig. 5 Col. 5:ll. 1-3 …fabric – 5 is then fitted around the inner die – 8 with the shock absorbing layer – 7 facing the outer die – 9). 
c) Placing a tension member on the geometry covered with the textile layer (Fig. 5 Col. 5:ll. 3-4 a tension material – 6 is then helically wound around the inner die – 8 over the fabric – 5), 
wherein an underpressure is generated in the region of the gaps while placing the tension member on the geometry (Col. 6 ll. 21-25 where pressure is applied but the space may also be maintained in a vacuum…), 
d) Inserting of the mould core in the outer mould (Fig. 3 Col. 5:ll. 5-9…After the fabric – 5 and the material – 6 have been completely provided around the inner die – 8 – the die – 8 is inserted into the outer die – 9 to form a combination with the specified space – 10 provided between the two dies – 8, 9) and, 
moreover Inami discloses the filling of the elastomer base material of the textile layer assigned to the gaps of the geometry, which are pressed by the elastomer base material against the lateral surfaces of the projections and the assigned base surface of the respective gap (Fig. 5 Col. 5: ll.13-18 …pressure…applied to the elastomeric material – 16  with the container – 15  by the piston – 18, filling the material – 16  into the space – 10  via the duct – 17).
However, Inami does not teach that the textile layer is drawn into the respective gap of the geometry during the placement of a tension member with its section extending over the respective gap and that the textile layer is fixed in the region of the head surfaces such that a gap is delimited with an intermediate space between the section of the textile layer extending over the respective gap and the section of the tension member spanning the gap in question, nor that air is suctioned via at least one evacuation opening which opens into one of the lateral surfaces or the base surface, which delimit the respective gap.
Marsh teaches a belt construction method (abs) whereby a textile layer is placed on the geometry such that it extends over gaps (Figs/  2, 3 Col. 7 ll. 40-51 stretchable fabric cover or fabric material – 36 along an ungrooved portion – 43 of the grooved drum – 41) and that this textile layer is drawn into the respective gap of the geometry (Figs. 3, 4  Col. 6 ll. 25-29 covering material – 36 stretched and forced into the grooves – 42 to outline the grooves -42 of the drum – 41)  during the placement of a tension member (Figs. 2, 3, 4 Col. 5 ll. 52-53 tensile member – 13 is disposed on top of the fabric covering – 36; Col. 6 ll. 28-33 heated material – 16 exudes through the tensile member – 13 and substantially fills the grooves – 42 together with the part – 29 of the material – 21 that also exudes through the tensile member – 13)  See Figs. 3 and 4 below:

		
	
    PNG
    media_image1.png
    843
    597
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art to combine Inami with Marsh whereby a method for manufacturing a drive belt comprises work steps of providing placing a textile layer on the head surface of the geometry with opposing lateral surfaces of projections adjacent to one another where a textile layer is supported on the head surfaces of the projection with a section of the textile layer extending over each of the gaps of the geometry, as disclosed by Inami, 
which would include that this method has the textile layer drawn into the respective gap of the geometry during the placement of a tension member with its sections extending over the respective gap, as taught by Marsh.
One with ordinary skill in the art would use this method because this compressing of the materials of the textile layer with the placement of the tension  member forms previously separate and uncured materials into a completed belt sleeve which is well known in the belt making art (Col. 6 ll. 34-40).

However, the combination of Inami and Marsh do not teach that the textile layer is fixed in the region of the head surfaces such that a gap is delimited with an intermediate space between the section of the textile layer extending over the respective gap and the section of the tension member spanning the gap in question, nor that air is suctioned via at least one evacuation opening which opens into one of the lateral surfaces or the base surface, which delimit the respective gap.
Thomas teaches a method of toothed belt construction with the steps of disposing at least one layer of the thermoplastic material about the outer peripheral surface (Figs. 2, 4 Col. 3 ll. 41- 43 grooves – 37 teeth – 38 outer peripheral means – 39) of a building drum (Figs. 2, 4 Col. 3 ll. 47-51 drum – 32) that has an outer peripheral surface defined by alternating teeth and grooves and forcing one layer of thermoplastic material toward the drum while above its softening temperature and below its melting temperature (Col. 1: l. 62-2:3). 	
Thomas also teaches placing a tension member on the geometry covered with the textile layer such that the tension member is supported on the head surfaces of the projections of the geometry (Fig. 2 Col. 3 ll.65-68 ..after the fabric layer – 29 is disposed on the drum – 32, the tensile means – 28 is helically wrapped thereon in the manner illustrate in Fig. 2…) and, on the one hand, in each gap is delimited an intermediate space – see Fig. 5 below –  between the section of the textile layer extending over the respective gap and the section of the tension member spanning the gap in question (Fig. 5 Col. 3: ll. 52-57 …it is to be understood that the fabric means – 29 could be preformed so that the same would have teeth-shaped portions – 29' … which initially line the grooves – 37 of the building drum …when the fabric means – 29 is disposed thereon) 
		
    PNG
    media_image2.png
    592
    997
    media_image2.png
    Greyscale

Thomas further teaches introducing an elastomer base material into the cavity present between the outer mould and the mould core sitting inside it (Fig. 6 Col. 4 ll. 38-43 …force the heated thermoplastic material – 21 to exude between the coils – 28’ of the tensile means – 28 and force the fabric means – 29 into the grooves – 37 of the drum – 32 to form the teeth – 24…), such that the cavity including the intermediate spaces delimited in the region of the gaps by the section of the textile layer and the tension member geometry (Fig. 4 Col. 3:ll.48-51 a layer of  the fabric means – 29 is first disposed or wrapped on the outer peripheral surface – 39 of the drum – 32 in the manner illustrated) and, on the one hand, in each gap is delimited an intermediate space – see Fig. 5 below – 
are filled with the elastomer base material wherein the sections of the textile layer assigned to the gaps of the geometry are pressed by the elastomer base material against the lateral surfaces of the projections( Figs. 2, 6 Col. 4:ll. 38-43 …force the heated thermoplastic material – 21 to exude between the coils – 28’ of the tensile means – 28 and force the fabric means – 29 in to the grooves – 37 of the drum – 32 to form the teeth – as well as the remainder of the belt construction – 20…)  and the assigned base surface of the respective gap wherein is the region of the textile layer which forms the gaps, is stretched greater than the region of the textile layer which held by the tension members on the head surfaces of the projections of the geometry (Fig. 5 Col. 3:ll. 58-64 fabric means – 29 with stretch and line the grooves – 37). Thomas then discloses demoulding the obtained drive belt sleeve (Fig. 6 Col. 4: ll.43-46 ..the belt sleeve can be removed…)
 Additionally, Thomas also discloses the optional Claim 1 element of separating the drive belt from the belt sleeve (4:46-48 belt sleeve can then be removed therefrom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Inami and Marsh with Thomas whereby 
the method of Inami and Marsh for manufacturing a drive belt provided with a textile layer which covers a tension member on the geometry and is drawn into the respective gap of the geometry during the placement of the tension member wherein an underpressure is generated in the region of the gaps while placing the tension member on the geometry 	
is combined with Thomas such that a gap is delimited with an intermediate space between the section of the textile layer extending over the respective gap and the section of the tension member spanning this gap where the region of the textile layer forming the gaps is stretched greater than the region of the textile layer held by the tension members, followed by the demoulding of the obtained drive belt sleeve and an optional separating the drive belt from the belt sleeve.
This is an advantage since this provides the construction of a belt mainly of thermoplastic material (Col. 2: ll. 6-8) without having to resort to injection molding or a high pressure compression molding operation where the thermoplastic material must be in a molten state (Col. 1 ll. 45-50). 
However, the combination of Inami, Marsh and Thomas do not disclose that  in order to apply underpressure to the gaps, air is suctioned via at least one evacuation opening which opens into one of the lateral surfaces or the base surface, which delimit the respective gap
Haines discloses a method for a power transmission belt construction using a casting tool incorporating an interior mandrel or drum and outer spaced concentric vacuum jacket or chamber (Fig. 1 Col. 3:ll. 30-31 casting assembly – 10 drum – 12 chamber – 14). Haines further discloses that the drum or mandrel is corrugated with alternating ridges and grooves extending about the periphery of the drum parallel to the longitudinal axis of the drum (Fig. 1 Col. 3:ll. 38-42 ridges – 20 grooves – 21). 
Air is suctioned via at least one evacuation opening to apply underpressure to the gaps, which opens into one of the lateral surfaces or the base surface, which delimit the respective gap (Fig. 1 4:22-27; alternating grooves – 21 vacuum exhaust line – 19; Col. 5: ll. 34-40 entry tube – 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Inami and Thomas to incorporate the disclosure of Haines whereby a method for manufacturing a drive belt  with projections spaced apart,
placing a textile layer that is supported on the head surfaces of the projections and extending over the gaps of the geometry and placing a tension member on the geometry covered with the textile layer prior to inserting the mould core into the outer mould  and then
 followed by the filling of the elastomer base material of the textile layer assigned to the gaps of the geometry with an intermediate space in between  would also include 
applying air to be suctioned via at least one evacuation opening so that an underpressure is applied to one of the lateral surfaces or the base surface, which delimit the respective gap. 
This would be advantageous because this would insure complete filling of the gap when the elastomer flows over the upper end of the mould core (Col. 4:ll. 25-27).

Regarding Claim 5, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 1, and Inami further discloses the method wherein in that the geometry on which the textile layer is fixed by means of the tension member, is formed on the mould core (Fig. 5 Col. 5:ll. 3-4 A tension material – 6 is then helically wound around the inner die – 8 over the fabric – 5).

Regarding Claim 6, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 1, except the method wherein in that the textile layer is formed in a hose shape.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the textile layer into a hose shape since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of a hose for the purpose of the fabric formed of stretch material so that the fabric means will stretch and line the grooves when forced therein by the exuding thermoplastic material (Thomas, Col. 3:ll. 60-64).

Regarding Claim 7, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 1, and Thomas further discloses the method wherein in that the tension member is placed on the textile layer in two or more strands (Col. 3: ll.7-9 …formed from one or more reinforcing cords… Col. 4 ll. 9-10 n…shrink cord – 44 is wrapped on top of the thermoplastic material – 21…), which is advantageous because when the temperature is raised above the softening temperature and below the melting point, this forces the tension member against the textile layer to form the teeth as well as the remainder of the belt construction (Col. 4 ll. 32-43 shrink cord – 44, tensile means – 28, coils -28’, fabric means – 29, grooves – 37 of the drum – 32 to form the teeth – 24).

Regarding Claim 8, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 7 and Thomas further discloses the method wherein in that the tension member strands are placed on the textile layer running parallel to one another (Col. 3 l. 66-Col. 4 l. 2 spacing between the adjacent coils- 28’), which is advantageous because the parallel spacing allows the heated thermoplastic material to exude between these tension member strands against the textile layer thereby forcing the textile layer tor form the teeth as well as the remainder of the belt construction (Col.4 ll. 32-43, see motivation for Claim 7 above).

Regarding Claim 9, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 1, and Inami further discloses the method wherein in that the textile layer is impermeable to the elastomer base material (Col. 8: ll. 38-40; also claim 1 forming a liquid impermeable shock absorbing layer made of an elastomeric material on an inner surface of the reinforcing fabric).

Regarding Claim 10, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 1, and Inami further discloses the method wherein in that the textile layer is impermeable to air (Col. 9: ll.30-35 precluding formation of air bubbles).

Regarding Claim 11, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 9, and Inami further discloses the method wherein in that the textile layer has a textile substrate and a coating carried by the textile substrate, which causes the respective impermeability of the textile layer (see Inami claim 2).

Regarding Claim 12, the combination of Inami, Marsh, Thomas and Haines disclose all the limitations of Claim 11, and Inami further discloses the method wherein in that the coating is a film applied on the textile substrate (Col 8: ll.38-40).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712